Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art of Grant et al. (US 2013/0274795) and Martin (US 2012/0226308) fall into two of the prior art exceptions, 35 USC 102(b)(2)(A) and 35 USC 102(b)(2)(C), and therefore do not quality as prior art. This is not found persuasive. The earliest effective filing date of the claimed invention of the instant application is 12/15/2014 (filing date of provisional 62/092,235 and 62/92,240). Because the prior art of Grant and Martin each have a publication date prior to the earliest effective filing date of the claimed invention, the prior art of Grant ‘795 and Martin ‘308 are considered prior art under 35 USC 102(a)(1) that cannot be excepted under 35 USC 102(b)(2)(A) or (C). In order to be disqualified as prior art under AIA  35 USC 102(a)(1), the prior art must meet exception AIA  35 USC 102(b)(1)(A) or exception AIA  35 USC 102(b)(1)(B). Because the publication dates of Grant (10/17/2013) and Martin (9/06/2012) are made more than 1 year prior to the earliest effective filing date of the claimed invention, they are not excepted (i.e., not disqualified) as prior art (see MPEP 2153.01(a)) and 2153.01(b)). 

Claim Objections
Claims 16, 32 and 35 are objected to because of the following informalities:
Claim 16 (line 19), claim 32 (line 17) and claim 35 (line 18) should read “[[the]] a body lumen”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 includes “wherein the guard member comprises a threaded portion to secure the sealable member to the support member” which is not supported in the application as originally filed. The only threaded portion discussed in the application as originally filed is a threaded portion of the column.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 35 includes “the sealing position” in line 6 which lacks antecedent basis. It is further noted that line 14 of claim 32 introduces “a sealing position”. As best understood, every recitation of “sealing position” in claim 32 is referring to the same sealing position. Thus claim 6 is being treated as though it reads “a sealing position” while line 14 is being treated as though it reads “the sealing position”.
Claim 36 includes “the lateral support member” which lacks clear antecedent basis. Note that claim 16 from which claim 36 depends introduces “one or more lateral support portions”. As best understood, “the lateral support member” is being treated as though it reads “the one or more lateral support portions”. 
Claim 37 includes “the one or more lateral support members” which lack clear antecedent basis. As best understood, “members” should read “portions” (see claim 18) and has been thus treated for purposes of claim interpretation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-27, and 35-37 is/are rejected under 35 U.S.C. 103 as being obvious over Grant et al. (US 2013/0274795; “Grant”) in view of Shipp (US 2014/0207183). Regarding claim 16, Grant discloses a closure system for sealing an aperture in a tissue, the closure 
Shipp discloses another closure system for sealing an aperture in a tissue comprising a delivery device (e.g., 100; fig. 6) and a closure device, the closure device comprising a support member, the support member comprising a flexible base (40) having a shape similar to that of Grant and a column (42), the flexible base disposed in the body lumen and the column disposed in and through the aperture (figs. 16,17). Shipp discloses that when the closure device is in the stowed configuration or the delivery configuration, the flexible base is bent in the delivery device (see esp. portions 58 and 60 in fig. 6; [0044]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Grant to construct the flexible base to be bent in the delivery configuration since such a configuration is known in the art according to Shipp and allows for a base of a particular size to be delivered by a smaller profile delivery device (i.e., one that accommodates the base in a bent, reduced profile configuration versus a larger, unbent configuration).
Regarding claim 27, see par. [0190].
Regarding claim 26, the lateral support portions and the central portions align along a plane when the device is in the stowed configuration (consider top, planar surface of the support and central portions) and bend (fig. 3b; consider bottom surfaces of support and central portions) to form a continuous curved surface when the sealable member is positioned against the interior surface of the tissue.
Regarding claims 18-25, with respect to the claimed central portion (including anterior support and posterior support portions) and lateral portions, the term "portion” has been given its broadest reasonable interpretation of “a part of a whole; an amount, section, or piece of something”. Examiner-annotated reproductions of some of the figures from Grant have been 
Regarding claims 18-19, consider the following examiner-annotated figure, and note the tapering thickness within the anterior support portion of the central portion which results in a lower maximum cross-sectional area, and less rigidity, for the anterior support portion as compared to the posterior support portion.

    PNG
    media_image1.png
    586
    865
    media_image1.png
    Greyscale



Regarding claims 18 and 20, consider the following annotated figure, wherein the one or more lateral support members comprise at least one cantilevered arc-protrusion (note arced free end of each lateral support member):

    PNG
    media_image2.png
    466
    950
    media_image2.png
    Greyscale


With respect to claim 20, the anterior and posterior support portions as assigned above have the same maximum cross-sectional areas. Note the anterior support portion no longer includes any portions with a tapering thickness. The first and second maximum cross-sectional areas of the posterior and anterior support portions, respectively, are the same as the maximum cross-sectional area of the central portion. 
Regarding claim 21, the base does not have a gap between the one or more lateral support portions and the central portion when the lateral support portions and the central portion are assigned as presented above for claims 3 and 5.
Regarding claim 22, the column is angularly disposed as claimed (see fig. 1a). In the embodiment shown in figs. 3a, 3b of Grant, the lateral portions are longer (longitudinal direction) than they are wide. Therefore, the posterior support portion is more rigid along a direction of the delivery shaft (corresponding to longitudinal direction of  base) than along other directions (width direction), thereby providing more resistance to the sealable member along the direction of the delivery shaft in keeping the device from being withdrawn through the aperture. 
Regarding claim 25, see the examiner-annotated figure below, showing a lateral support portion forming a ring around a central portion of the base.

    PNG
    media_image3.png
    281
    826
    media_image3.png
    Greyscale


Regarding claims 23 and 24, see the examiner-annotated figure below. The central portion (both anterior and posterior support portions) have been shaded gray. Note that one of the lateral support portions extends from the anterior support portion at a location between the 

    PNG
    media_image4.png
    549
    719
    media_image4.png
    Greyscale


Regarding claim 36, see the examiner-annotated figure below, noting that the term “portion” is merely a part of a whole:

    PNG
    media_image5.png
    395
    596
    media_image5.png
    Greyscale



Regarding claim 37, see the examiner-annotated drawing below, noting that each straight support region is parallel to both the anterior and posterior support portions.

    PNG
    media_image6.png
    487
    716
    media_image6.png
    Greyscale

Regarding claim 35, see the discussion of claim 16 above with respect to Grant in view of Shipp. Grant further discloses that the closure device comprises a guard member comprising an engagable pin (80; fig. 7c) positionable near an exterior surface of the tissue adjacent the aperture when the closure device is in a sealing position (fig. 1B of Grant), the guard member comprising a guidewire lumen (83; fig. 7c and [0217]) configured to accommodate a guidewire. Although Grant does not expressly disclose the diameter of the guidewire lumen and thus the diameter size of the guidewire which the guidewire lumen can accommodate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art of Grant to size the guidewire lumen (83) such that it can accommodate a guidewire with a diameter of up to 0.18 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device “ (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 
Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view Shipp as applied to claim 16 above and further in view of Martin et al. (US 2012/0226308; “Martin”). Grant discloses the invention substantially as stated above, including wherein the one or more lateral support portions comprise at least one straight portion (see examiner annotated figure for claim 37 above), but fails to disclose a gap in the base as claimed.
Martin discloses another closure system comprising a sealable member and a support member comprising a base having a central portion and one or more lateral support portions. Martin discloses that the base may have a gap (consider gap shown in fig. 44) between the one or more lateral support portions and the central portion in order to allow the base to flexibly bend such that its delivery profile may be even further reduced (see at least figs. 40-49, esp. fig. 36 and 44, and par. [0249]). It would have been obvious to one skilled in the art to have modified the prior art of Grant to include a gap as taught by Martin in order to further facilitate delivery of a larger base by providing a base that more easily bends into a reduced delivery profile by virtue of the gap. With such a modification, the base of Grant in view of Martin is free to flexibly bend to conform to surfaces including an interior surface of the tissue when the device is in its sealing position. 
Claim 28 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Shipp as applied to claim 16 above and further in view of Asfora (US 8,361,092). Grant discloses the invention substantially as stated above except for a threaded portion to secure the sealable member to the support member. Instead, Grant discloses a flange or lip near the base of the column.
Asfora discloses another device having a sealable member (28) disposed over a support member comprising a base (40) and a column (60). The sealable member is advanced over the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 25, 26, 27, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, 10, and 13, respectively, of U.S. Patent No. 10,433,826 in view of Grant and Shipp. Claims 1, 7-10 and 13 of ‘826 claim the device of instant claims 16, 25-28 and 35, respectively, except for the claimed delivery device, the sealable member being rolled in the delivery device, the flexible base being bent in the delivery device, and a cross-sectional area of the closure device being greater when the closure device is in the deployed configuration than a cross-sectional area of the closure device when the closure device is in the delivery configuration. 
Grant discloses a closure system for sealing an aperture in a tissue, the closure system comprising a delivery device (90; figs. 31a,b) and a closure system, wherein the delivery device has an attachment (165) to releasably attach the closure device for delivery to the aperture in the tissue (see fig. 33a; par. [0291]). The delivery device (90,95c,100) and is structured to move the closure device from a stowed configuration (figs. 41a,b), similar to instant application’s stowed state shown in figs. 21a,b) to a delivery configuration (once out of funnel and within sheath 100, similar to instant application) and from the delivery configuration to a deployed configuration (i.e., deployed into vessel). The closure system comprises a sealable member (60) 
Regarding claim 35, Grant further teaches including a guidewire lumen on the guard member and therefore such a modification to the device of claim 13 of ‘826 would have been obvious in order to facilitate advancement of the device along an already placed guidewire. Although Grant does not expressly teach that the guidewire lumen is configured to accommodate guidewires with a diameter up to 0.18 inches, such a further modification to the device of claim 13 of ‘826 would have been considered obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 

Allowable Subject Matter
Claims 32-34 are objected to for the minor informality listed above with respect to claim 32 (see Claim Objections section above), but would be allowable if this objection is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771